DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the application.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 22 April 2020.  The information therein was considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-10, 12-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fantini et al. (US 10,163,977) (hereinafter, “Fantini”).
Re: independent claim 1, Fantini discloses a chalcogenide material comprising: germanium (Ge), arsenic (As), selenium (Se) and from 0.5 to 10 at% of at least one group 3 element (col 8 ll. 16-21, Se=53wt%, As=23wt%, Ge=13wt %, In=11wt%). 
Converting wt% to at% =
                
                    T
                    o
                    t
                    a
                    l
                     
                    a
                    t
                    %
                    =
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    S
                                    e
                                    =
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    S
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    A
                                    s
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    A
                                    s
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    G
                                    e
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    G
                                    e
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    w
                                    t
                                    %
                                     
                                    o
                                    f
                                     
                                    I
                                    n
                                
                                
                                    a
                                    t
                                    o
                                    m
                                    i
                                    c
                                     
                                    w
                                    e
                                    i
                                    g
                                    h
                                    t
                                     
                                    o
                                    f
                                     
                                    I
                                    n
                                
                            
                        
                    
                
            

                
                    T
                    o
                    t
                    a
                    l
                     
                    a
                    t
                    %
                    =
                     
                    
                        
                            
                                
                                    53
                                
                                
                                    79
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    23
                                
                                
                                    75
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    13
                                
                                
                                    73
                                
                            
                        
                    
                    +
                     
                    
                        
                            
                                
                                    11
                                
                                
                                    115
                                
                            
                        
                    
                    =
                    1.25
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    S
                    e
                    =
                    
                        
                            
                                
                                    
                                        
                                            53
                                        
                                        
                                            79
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    53.67
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    S
                    e
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    A
                    s
                    =
                    
                        
                            
                                
                                    
                                        
                                            23
                                        
                                        
                                            75
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    24.53
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    A
                    s
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    G
                    e
                    =
                    
                        
                            
                                
                                    
                                        
                                            13
                                        
                                        
                                            73
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    14.25
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    G
                    e
                
            
                
                    a
                    t
                    %
                     
                    o
                    f
                     
                    I
                    n
                    =
                    
                        
                            
                                
                                    
                                        
                                            11
                                        
                                        
                                            115
                                        
                                    
                                
                            
                        
                        
                            1.25
                        
                    
                    *
                    100
                    =
                    7.65
                     
                    a
                    t
                    %
                     
                    o
                    f
                     
                    I
                    n
                
            

Re: claim 2, Fantini discloses the chalcogenide material of claim 1, wherein the chalcogenide material is GeaAsbSecX1-(a + b + c), wherein 0.12 ≤ a ≤ 0.33, 0.12 ≤ b ≤ 50.36, and 0.30 ≤ c ≤ 0.69 (The at% of Ge, As, Se, and In calculated above satisfy this limitation).
Re: claim 3, Fantini discloses the chalcogenide material of claim 1, wherein the at least one group 3 element includes boron (B), aluminum (Al), gallium (Ga), indium (In), thallium (TI), or a combination thereof (col 8 ll. 16-21).
Re: claim 5, Fantini discloses the chalcogenide material of claim 1, wherein a concentration of the at least one group 3 element (In - 7.65 at%) is less than 20half of a sum of a concentration of the germanium (Ge) and a concentration of the arsenic (As).
                
                    7.65
                     
                    a
                    t
                    %
                     
                    i
                    s
                     
                    l
                    e
                    s
                    s
                     
                    t
                    h
                    a
                    n
                     
                    19.39
                     
                    a
                    t
                    %
                    =
                     
                     
                    
                        
                            (
                            14.25
                             
                            a
                            t
                            %
                             
                            o
                            f
                             
                            G
                            e
                             
                            +
                             
                            24.53
                             
                            a
                            t
                            %
                             
                            o
                            f
                             
                            A
                            s
                            )
                        
                        
                            2
                        
                    
                
            
Re: independent claim 6, Fantini discloses in fig. 2 a variable resistance memory device comprising: a first electrode (210); 44a second electrode (205-a); and a chalcogenide film (215) interposed between the first electrode and the second electrode and including from 0.5 to 10 at% of at least one group 3 element (col 8 ll. 16-21).
Re: claim 8, Fantini discloses the variable resistance memory device of claim 6, wherein the chalcogenide film is a ternary chalcogenide switching material including a group 4 element, a group 5 element, and a group 6 element (col 8 ll. 16-21).
Re: claim 9, see claim 5 rejection above.
Re: claim 10, see claim 2 rejection above.
Re: independent claim 12, Fantini discloses in fig. 2 an electronic device comprising a semiconductor 5memory, wherein the semiconductor memory comprises: a column line (115-a); a row line (110-a) intersecting the column line; and a memory cell (including 215) positioned between the column line and the 10row line, wherein the memory cell comprises a chalcogenide film including germanium (Ge), arsenic (As), selenium (Se), and from 0.5 to 10 at% of at least one group 3 element (col 8 ll. 16-20).
Re: claim 13, Fantini discloses the electronic device of claim 12, wherein the memory cell comprises a selection element (215) including the chalcogenide film and a memory element (220) coupled to the selection element.
Re: claim 14, see claim 2 rejection above.
Re: claim 16, see claim 3 rejection above.
Re: claim 17, see claim 5 rejection above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantini et al. (US 10,163,977) (hereinafter, “Fantini”).
Re: claims 4, 11 and 15, Fantini discloses the limitations of claims 1, 6 and 12 but does not disclose expressly wherein the at 15least one group 3 element is present in a concentration of from 0.5 to 3 at%.
However, Fantini discloses in Table 2 (col 9 ll. 22-28) wherein the concentration of the group 3 element ranges from 0.15-35 wt%. In view of the concentrations in Table 2 and the specific concentrations of Se, As, Ge and In disclosed in col 8 ll. 16-21 it would be obvious to one of ordinary skill in the art and within one’s technical abilities to optimize the concentration of the group 3 element to achieve the desired result, i.e. lower voltage drift (col 8 ll. 10-15) and increased stability (col 8 ll. 40-44). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fantini et al. (US 10,163,977) (hereinafter, “Fantini”) in view of Wu et al. (US 2017/0244026) (hereinafter, “Wu”).
Re: claim 7, Fantini discloses the variable resistance memory device of claim 6 but does not specifically disclose wherein the chalcogenide film has an amorphous state and is an ovonic threshold switching material.
Wu discloses a chalcogenide film having an amorphous state and is an ovonic threshold switching material [0057].
It would be obvious to one of ordinary skill in the art to include the chalcogenide material in an Ovonic threshold switching (OTS) device as exemplified by Wu since OTS devices are commonly used the art as selection elements in memory devices.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gealy et al. US 10,008,665 teach a doped chalcogenide material of a selector element having a dopant concentration in a range of 1-7 at %.
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        2/8/2022